DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 16-20, 22-28, and 30-36 are pending.

Claim Objections
The objection to claim 30 has been withdrawn.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive for the following reasons.
 	Applicant claims that Blackwell is completely silent as to detachable mission platforms having mission types that are different, for example, a planting mission type and a harvesting mission type and more specifically wherein the detachable mission platform and the second detachable mission platform each comprise a support structure configured to self-support the detachable mission platform and the second detachable mission platform. (Page 9, Deficiencies in the rejections under 35 U.S.C. § 103.)  Examiner respectfully disagrees. 
First of all, Blackwell in the figures shows many different cases of specialization in both the platforms and the “implements” attached. For example, Figs. 9, 15, 34 and 37 show differing bases depending on what is to be loaded or be attached to. A list of all the figure titles mentions grains carts, harvesting units, stover units, and tilling units. The examiner fails to understand what distinction can be 
Second, Blackwell in multiple diagrams (Figs 10-14, 20-30) shows several examples of “a detachable mission platform that comprises a support structure configured to self-support the detachable mission platform”.  For instance, in Fig. 28, the detachable mission platform (container 65 in a cradle with handle 69) has a support structure (the cradle) that keeps the detachable mission platform (joined container in cradle) stable due to the geometry of the cradle (the bottom of the cradle looks flat in the picture) and is hence self-supporting. 
Hence, examiner respectfully disagrees with the applicant’s argument and does not find it persuasive. 
Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a
prior Office action.
Claim(s) 16-20, 25-28, 30-31, and 36 are rejected under 35 U.S.C. 103 as being anticipated by US Pub. 2015/0105963 (Blackwell et al., hence Blackwell).
As for claim 16, Blackwell teaches a vehicle system (abstract, the vehicle system here is formed from the multiple tug units coupled together (Fig. 54, [150],[155]). 54), comprising: a chassis (implied; something needs to hold the wheels or treads together in a vehicle), a vehicle bed coupled to the chassis {Each tug unit has a vehicle bed attached to it: Fig. 54 [153/154] and [158/159]) the vehicle bed comprising an attachment system (which carries a detachable mission platform Fig 54: whatever is configured to fasten a detachable mission platform and a second detachable mission platform onto the vehicle bed (See Fig. 54; the detachable mission platforms can be loaded on top) wherein the detachable mission platform and the second detachable mission platform each comprise a support structure configured to self-support the detachable mission platform and the second detachable mission platform ( See Figs. 10-14, 20-33 for examples of a detachable mission platform that comprises a support structure to self-support the detachable mission platform. (The support structure here is the cradle (which has a squared off profile (Fig. 28); the detachable mission platform is the cradle + tank combination.));
a plurality of wheels coupled to the chassis and configured to carry the chassis over a ground (Fig. 54, [152] and [157]);
and a control system (Fig. 60 "Master Module") comprising a processor (implicit in the "intelligent control" Fig. 5 [19]) configured to: determine a mission type (identification of implement Fig. 60 [194]) for the detachable mission platform;
communicate with the detachable mission platform to actuate at least one actuator of the detachable mission platform based on the mission type;(" ... the autonomous vehicle can be programmed to perform operations in a pre-programmed manner, or in an on-the-fly manner, where a master module continually updates the vehicle with new instructions ..... The tug unit may also include an intelligent control, including a communication system. The communication system may include wire or wireless communication methods, such as Wi-Fi, Bluetooth, sensors, or the like." [0015] and (actuator on platform): "The tug unit is configured, according to some aspects of the invention, to connect or be equipped with an implement or equipment. For example, the implement or equipment may be agricultural based equipment such as, but not limited to .... spraying equipment ... "[0016] (spraying equipment on agricultural machines typically use actuators to control fluids).)
detect a removal of the detachable mission platform from the vehicle bed and an attachment of the second detachable mission platform onto the vehicle bed; ([091] discusses the separation of mission platform (here called implement) from the vehicle bed (here inherent in the tug unit 50) and mentioning of "the tug unit 50 is able to drive away from the implement to its next use."; one embodiment of getting connected [0085]-[0087]. If this is done autonomously, a detection of removal and attachment is inherent.)
determine a second mission type for the second detachable mission platform; (see use of Master Module, which contains information on attached implements (Fig. 60) [0134])
and execute a second mission-specific software for controlling an at least second actuator included in the second detachable mission platform based on the second mission type; (Inherent in the fact that the autonomous vehicle (tug) operates the implements attached to the tug. For actuators: " ... when the tug unit is used with a planting implement, the modular motors or power supplies can be positioned on the planter to aid in providing power to actuators for providing weight distribution, down force, and/or folding aspects of the planter." [0062]) Blackwell also shows a case wherein the [first] mission type is different from the second mission type. {Fig. 52 shows a harvesting unit, a grain cart unit, and a stover unit.) It is hard to tell from the picture whether the harvesting tug unit and the grain cart tug unit are connected in tandem so as to create a single chassis unit. However, it would have been obvious to one of ordinary skill in the art at the time of the application to combine together Blackwell's ability of combining together multiple tugs to form one unit with the ability of each tug to act as a modular unit carrying a different use implement, together with Blackwell's ability to switch out different implements. (The ability to switch out different implements (which have different uses, a.k.a. "missions") is mentioned in [0085].) The motivation would be to use the flexibility and modularity of the system.

As for claim 17, Blackwell also teaches comprising an autonomous control system configured to autonomously drive the vehicle system with the detachable mission platform fastened onto the
vehicle bed ("Accordingly, the invention includes systems, methods, and apparatuses for providing
autonomous agricultural operations. According to some aspects, the invention includes the use of one
or more autonomous vehicles, which vehicles may be known as a tug unit. The tug unit is a self propelled vehicle that includes a power source, drive system, wheels or tracks, and attachment mechanisms or surfaces. The autonomous vehicle can be programmed to perform operations in a preprogrammed manner, or in an on-the-fly manner, where a master module continually updates the vehicle with new instructions." [0015]. See Figs. 14-35 for different examples of tug-plus-implement setups.)
As for claim 18, Blackwell also teaches comprising a spatial locating device communicatively
coupled to the processor and configured to provide a geographic location of the vehicle system for use
by the autonomous control system during drive operations ("The intelligent control 19 may also
include a location determining system, such as GPS, radar, LIDAR, or the like, in order to control the
location of the tug unit 10." [0063])
As for claim 19, Blackwell also teaches wherein the processor is configured to execute a mission-specific software for controlling the at least one actuator based on the mission type. (Inherent in the fact that the autonomous vehicle (tug) operates the implements attached to the tug. For an example of actuators, see the spraying implement mentioned in claim 16 above, and " ... when the tug unit is used with a planting implement, the modular motors or power supplies can be positioned on the planter to aid in providing power to actuators for providing weight distribution, down force, and/or folding aspects of the planter." [0062])
As for claim 20, Blackwell also teaches wherein the detachable mission platform comprises at least one sensor and the actuator, and wherein the processor is configured to actuate the at least one actuator based on sensor data received from the at least one sensor and on the mission type. (Fig. 5, block 18 and 15. Paragraph [0063] gives an example of actuator on a detachable mission platform (an "implement"). Paragraph [0064] gives an example of sensor behavior impacting actuator behavior.)
As for claim 25, Blackwell also teaches wherein the detachable mission platform comprises a
grain cart platform, a seeder platform, a sprayer platform, a cotton module, a tender, or a
combination thereof. (Figs. 34-39 show the use of a tug unit (70) and a grain cart (74). FIGS. 46-48 show
views of a tug unit 115 connected to a spraying implement 119. FIGS. 40-42 are views of a tug unit 84
connected to and operating a planter 88. ("planter" seems to mean "seeder" since filling from a seed
tank is mentioned [0107].)
As for claim 26, Blackwell teaches a vehicle system (abstract, examples in Figs. 20-27, 28-33), comprising: a chassis (implied; something needs to hold the wheels or treads together in a vehicle),
a first detachable mission platform comprising at least one actuator (Figs. 20-27, implement [55]; actuator mentioned specifically in the planter implement [0062], otherwise implicit for other agricultural implements, e.g. a "sprayer" typically uses actuators to control fluids);
a second detachable mission platform comprising at least one second actuator, (another of the possible agricultural implements which can be attached) wherein the detachable mission platform and the second detachable mission platform each comprise a support structure configured to self-support the detachable mission platform and the second detachable mission platform (See Figs. 10-14, 20-33 for examples of a detachable mission platform that comprises a support structure to self-support the detachable mission platform. (The support structure here is the cradle (which has a squared off profile (Fig. 28); the detachable mission platform is the cradle + tank combination.))

a vehicle bed coupled to the chassis, the vehicle bed comprising an attachment system configured to fasten the first detachable mission platform onto the vehicle bed (Figs. 20-27, tug unit [SO] able to attach an implement [55] onto frame [54]);
a plurality of wheels coupled to the chassis and configured to carry the chassis over a ground (Figs 20-27 wheels or tracks [52); tug moving over ground mentioned in [0064]);
a control system (Fig. 60 "Master Module") comprising a processor (implicit in the "intelligent control" Fig. 5 [19]) configured to:
determine a mission type for the first detachable mission platform; (identification of implement Fig. 60 [194])
communicate with the first detachable mission platform to actuate the at least one actuator of the first detachable mission platform(" ... the autonomous vehicle can be programmed to perform operations in a pre-programmed manner, or in an on-the-fly manner, where a master module continually updates the vehicle with new instructions ..... The tug unit may also include an intelligent control, including a communication system. The communication system may include wire or wireless communication methods, such as Wi-Fi, Bluetooth, sensors, or the like." [0015]. Examples of specific communication with the implement (from implement to tug) are mentioned in [0097] and from tug to implement in [0116]);
detect a removal of the first detachable mission platform from the vehicle bed and an attachment of the second detachable mission platform onto the vehicle bed ([0091] discusses the separation of mission platform (here called implement) from the vehicle bed (here inherent in the tug unit 50) and mentioning of "the tug unit 50 is able to drive away from the implement to its next use."; one embodiment of getting connected [0085]-[0087]. If this is done autonomously, a detection of removal and attachment is inherent);
determine a second mission type for the second detachable mission platform (See use of Master Module, which contains information on attached implements (Fig. 60) [0134]); and execute a second mission-specific software for controlling the at least second actuator included in the second detachable mission platform based on the second mission type; (Inherent in the fact that the autonomous vehicle (tug) operates the implements attached to the tug. For actuators: " ... when the tug unit is used with a planting implement, the modular motors or power supplies can be positioned on the planter to aid in providing power to actuators for providing weight distribution, down force, and/or folding aspects of the planter." [0062])
Blackwell does not specifically mention a switch wherein the [first] mission type comprises a planting and wherein the second mission type comprises a harvesting. However, the ability to switch out to different implements is mentioned in [0085].) In addition, Blackwell does mention an implement for planting (Fig. 40) and another implement for harvesting (Fig. 49). It would have been obvious to one of ordinary skill in the art at the time of the application to have switched out a planter implement for a harvesting unit, either when dealing with two crops, one which required a late planting while the other crop was of an early planting/early harvesting variety, or simply when swapping out a planter implement, which had been stored on the vehicle chassis while the chassis was otherwise not needed,
for a harvesting unit. The object would have been to make available specialized farming equipment when it was needed.
As for claim 27 Blackwell teaches wherein the first detachable mission platform comprises a mission control system configured to communicatively couple with the processor to actuate the at least one actuator. (Fig. 5, block 18 and 15. Paragraph [0063] gives an example of actuator on a detachable mission platform (an "implement"). Paragraph [0064] gives an example of sensor behavior impacting actuator behavior. (Fig. 5, block 18 and 15. Paragraph [0063] gives an example of actuator on a detachable mission platform (an "implement"). Paragraph [0064] gives an example of sensor behavior on the mission platform impacting actuator behavior.)
As for claim 28, Blackwell teaches wherein the first detachable mission platform comprises a sensor and wherein the processor is configured to actuate the at least one actuator based on the mission type and on sensor data received from the sensor. (Fig. 5, block 18 and 15. Paragraph [0063] gives an example of actuator on a detachable mission platform (an "implement"). Paragraph [0064] gives an example of sensor behavior on the mission platform impacting actuator behavior.)
As for claim 30, Blackwell also teaches a docking system, wherein the docking system is configured to assist docking of the vehicle system to another system, to a structure, or to a combination thereof (Paragraphs [0128]-[0129]).
As for claim 36, Blackwell does not specifically mention a system wherein the detachable mission platform is configured for planting operations, wherein the second detachable mission platform is configured for harvesting operations. However, Blackwell does teach the use of mission types (Fig. 60 "Master Module" which identifies which implement is attached on what unit (Fig. 60[194])). The ability to switch out to different implements is mentioned in [0085]. In addition, Blackwell does teach wherein the detachable mission platform is configured for planting operations, (implement for planting shown in Fig. 40) and wherein the [detachable] mission platform is configured for harvesting operations {another implement for harvesting is shown in Fig. 49).
It would have been obvious to one of ordinary skill in the art at the time of the application to have switched out a planter implement for a harvesting unit, either when dealing with two crops, one which required a late planting while the other crop was of an early planting/early harvesting variety, or simply when swapping out a planter implement, which had been stored on the vehicle chassis while the chassis was otherwise not needed, for a harvesting unit. The object would have been to make available specialized farming equipment when it was needed.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Blackwell as applied to claim 16 above, and further in view of US Pat. 9891629 (Murray et al., hence Murray.)
As for claim 22, Blackwell does not specifically mention the use of an RFID tag to determine the mission. However, Murray teaches wherein the processor is configured to determine the mission type for the detachable mission platform by reading an RFID tag on the detachable mission platform, by communicating with a mission platform controller, or a combination thereof ("Alternatively, an RFID tag or other communication device (e.g., sensor) may transmit a signal to a receiver on the machine 208 so that the controller 214 can correctly identify the type of implement identified in the instructions."(Col 12, lines 61-65).) Since RFID tags are regularly used as a mechanism to provide identification it would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the RFID identification mechanism of Murray to the vehicle system of Blackwell. The motivation would be to provide another method by which the control system could identify the use of a particular
attachment.

Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell as applied to claim 16 above, and further in view of AU Patent 770118 (WIPO Pub WO 00/32462) (Grant et al., hence Grant.)
As for claim 23, in the embodiment adding a cab for a driver, Blackwell teaches a steering system communicatively coupled to the processor and mechanically coupled to the plurality of wheels (implicit in the autonomous vehicle system being able to self-propel itself to carry out specific tasks and to move in a fleet ([0072], [0076]). Blackwell does not mention a crab mode of control. However, Grant teaches a steering system communicatively coupled to the processor and mechanically coupled to the plurality of wheels, wherein the processor is configured to execute a crab mode control to drive the vehicle system in a sideways direction via the steering system. (Steering system: Fig. lA, B. "Figures lA to IB illustrate two mechanical steering linkages with selective over ride." (drawing description) "Electronics enclosure 163 contains the polyphase inverters and microprocessor controllers etc." line 25 pg. 117. Crab mode: "Figure 8A to 8J illustrate a cruise crab control and a pseudo gear change control."(drawing description).)
It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the technology for the crab mode of locomotion described by Grant in the vehicle used in the vehicle system of Blackwell. The motivation would be to provide further flexibility in movement of the vehicle.
As for claim 24, Blackwell does not specifically state that the steering system can rotate each of the wheels 360 degrees. However, Grant teaches wherein the steering system is configured to rotate each of the plurality of wheels independently 360 degrees. ("For instance, the second drive means may form part of the wheel assembly and may steer or pivot the wheel possibly through 90°, 180° or even greater angles of steer. This in turn allows the vehicle to tum through tight comers and park in narrow spaces, such as driving sideways (i.e. crab style) into small parking spaces." lines 30-33 pg. 21. Putting this together with the definitions of the angles as being both plus and minus (see pgs. 9-13) would indicate running from -180 degrees to +180 degrees, hence equivalent of zero to 360 degrees.) It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the technology for the crab mode of locomotion described by Grant in the vehicle used in the vehicle system of Blackwell, and to have the wheels rotate 360 degrees. The motivation would be to provide further flexibility in movement of the vehicle, and the rotations of the wheels allowing a full 360 degrees allows a crabbing motion of the vehicle to be carried out irrelevant of which direction the wheels are initially pointed in.

Claims 31, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell, as modified by Grant.
As for claim 31, Blackwell teaches a vehicle system (abstract, examples in Figs. 20-27, 28-33), comprising:
a chassis (implied; something needs to link the wheels/treads together and support the vehicle),
a vehicle bed coupled to the chassis (Fig. 23, [53]), the vehicle bed comprising an attachment system configured to fasten a detachable mission platform and a second detachable mission platform onto the vehicle bed (Fig. 24, attachment [54] "Furthermore, it is contemplated that multiple units are capable of being positioned on a trailer or other implement wherein the power supplies of each of the
individual tug units are combined via a single drive system of the trailer, which is then directed to the
larger implement for moving through a field."[0112]);
a plurality of wheels coupled to the chassis (Fig. 24, "wheels or tracks" [52]) and configured to carry the chassis over a ground ("such that the tug unit 10 can know when it is on level ground,"
[0064]),
a steering system operatively coupled to the plurality of wheels and communicatively coupled to a control system (Fig. 5 [19], and "The vehicles include a self-propelled drive system, tracks or wheels operatively connected to the drive system, a power supply operatively connected to the drive system, an attachment mechanism for attaching equipment to the vehicle, and an intelligent control operatively connected to the drive system, power supply, and attachment mechanism." (Abstract).)
wherein the detachable mission platform is configured to provide planting operations and wherein the second detachable mission platform is configured to provide harvesting operations,
wherein the detachable mission platform and the second detachable mission platform each comprise a support structure configured to self-support the detachable mission platform and the second detachable mission platform (See Figs. 10-14, 20-33 for examples of a detachable mission platform that comprises a support structure to self-support the detachable mission platform. (The support structure here is the cradle (which has a squared off profile (Fig. 28); the detachable mission platform is the cradle + tank combination.))
Blackwell does not specifically mention a switch wherein the [first] mission type comprises a planting and wherein the second mission type comprises a harvesting. However, the ability to switch out to different implements is mentioned in [0085].) In addition, Blackwell does mention an implement for planting (Fig. 40) and another implement for harvesting (Fig. 49). It would have been obvious to one of ordinary skill in the art at the time of the application to have switched out a planter implement for a harvesting unit, either when dealing with two crops, one which required a late planting while the other crop was of an early planting/early harvesting variety, or simply when swapping out a planter implement, which had been stored on the vehicle chassis while the chassis was otherwise not needed, for a harvesting unit. The object would have been to make available specialized farming equipment
when it was needed.
In addition, Blackwell does not contain a crab mode control to drive the vehicle system sideways. However, Grant teaches [a] control system comprising a processor configured to execute a crab mode control to drive the vehicle system in a sideways direction via the steering system. (Steering system: Fig. lA, B. "Figures IA to IB illustrate two mechanical steering linkages with selective over ride." (drawing description) "Electronics enclosure 163 contains the polyphase inverters and microprocessor controllers etc." line 25 pg. 117. Crab mode: "Figure SA to SJ illustrate a cruise crab control and a pseudo gear change control."(drawing description).)
It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the technology for the crab mode of locomotion described by Grant in the vehicle used in the vehicle system of Blackwell. The motivation would be to provide further flexibility in movement of the vehicle.
As for claim 32, Blackwell does not teach the use of wheels which rotate 360 degrees. However, Grant teaches wherein the steering system is configured to rotate each of the plurality of wheels independently 360 degrees. ("For instance, the second drive means may form part of the wheel assembly and may steer or pivot the wheel possibly through 90°, 180° or even greater angles of steer. This in turn allows the vehicle to tum through tight comers and park in narrow spaces, such as driving sideways (i.e. crab style) into small parking spaces." lines 30-33 pg. 21. Putting this together with the definitions of the angles as being both plus and minus (see pgs. 9-13) would indicate running from -180 degrees to +180 degrees, hence equivalent of zero to 360 degrees.)
It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the technology for the crab mode of locomotion described by Grant in the vehicle used in the vehicle system of Blackwell, and to have the wheels rotate 360 degrees. The motivation would be to provide further flexibility in movement of the vehicle, and the rotations of the wheels allowing a full 360
degrees allows a crabbing motion of the vehicle to be carried out irrelevant of which direction the wheels are initially pointed in.
As for claim 35, Blackwell, as modified by Grant, teaches wherein the processor is configured to: determine a mission type for the detachable mission platform (Fig. 60 showing "Master Module" with identification of implement [194]); and communicate with the detachable mission platform to actuate an at least one actuator of the detachable mission platform (" ... the autonomous vehicle can be programmed to perform operations in a pre-programmed manner, or in an on-the-fly manner, where a master module continually updates the vehicle with new instructions ..... The tug unit may also include an intelligent control, including a communication system. The communication system may include wire or wireless communication methods, such as Wi-Fi, Bluetooth, sensors, or the like." [0015]. Also, examples of specific communication with the implement (from implement to tug) are mentioned in [0097] and from tug to implement in [0116]. For actuator on platform: "The tug unit is configured, according to some aspects of the invention, to connect or be equipped with an implement or equipment. For example, the implement or equipment may be agricultural based equipment such as, but not limited to, .... spraying equipment ... "[0016] (spraying equipment on agricultural machines typically use actuators to control fluids). Also see [0062] for mention of actuators used on a planting
implement.)

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell, as modified by Grant, as applied to claim 31 above, and further in view of US Pub. 2014/0277675 (Anderson et. al., hence Anderson) in light of NPL "Bi-directional Tractor" (pub. Farm Progress 7/8/2008, hence NPL-Farm.)
As for claim 33, Blackwell does not specifically teach a sideways movement. Grant teaches a crab mode/sideways control of locomotion but does not specifically mention trajectories. However, Anderson teaches wherein the processor is configured to autonomously drive the vehicle system to traverse a field in a plurality of [segments], wherein at least the sideways segments are driven via the
crab mode control. ("In other examples, the turning controller 222 controls the direction of the wheels 128 based on geographic location data from the machine devices 110, arrangement data from the configuration analyzer 208, path data from the path identifier 210 and/or alignment monitor 212 to follow an identified path. In some examples, the turning controller 222 controls the direction of the wheels based on an input from the user interface 116 to execute a turning maneuver (e.g. a crabsteering maneuver, a light bulb turn, a zero-radius tum, etc.)." [0080]) Anderson does not specifically teach to traverse a field in a plurality of up segments {machine moving forwards), down segments {machine moving backwards), and sideways segments, but a tilling pattern with furrows adjacent to each other with turns at the end is well-known in cultivation and bi-directional farm machinery, allowing for "up segments" and "down segments" is known in the art (See NPL-Farm).
It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the sideways turning maneuvers of Anderson, using a bi-directional vehicle, to the vehicle system of Blackwell. The motivation would be to improve the efficiency of the machinery when tilling or otherwise impacting the field.
As for claim 34, neither Blackwell nor Grant mention a steep slope feature. (Blackwell mentions sensors for determining a slope in [0064] but doesn't mention any specific action taken.) However, Anderson teaches wherein the steering system comprises a steep slope feature. (See Fig.4B and the direction of the wheels of the vehicle to the right.) It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the steep slope maneuvers of Anderson to the vehicle system of Blackwell, as modified by Grant. The motivation would be to also allow for trajectories across fields on the side of a hill or with otherwise non-flat features, thus improving efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661